                                  Case 8:20-bk-03186                 Doc 1        Filed 04/21/20           Page 1 of 48


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Copy Control Managment, Inc.

2.   All other names debtor
     used in the last 8 years
                                  FDBA CCM Graphics
     Include any assumed          FDBA CCM Graphics Solutions
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5731 Benjamin Center Dr.
                                  Tampa, FL 33634
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hillsborough                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       ccmgraphicsolutions.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 8:20-bk-03186                Doc 1         Filed 04/21/20              Page 2 of 48
Debtor    Copy Control Managment, Inc.                                                                  Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                  3231

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known


Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                           Case 8:20-bk-03186             Doc 1       Filed 04/21/20          Page 3 of 48
Debtor   Copy Control Managment, Inc.                                              Case number (if known)
         Name




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy               page 3
                                Case 8:20-bk-03186                     Doc 1        Filed 04/21/20              Page 4 of 48
Debtor   Copy Control Managment, Inc.                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                                  Case 8:20-bk-03186                  Doc 1        Filed 04/21/20             Page 5 of 48
Debtor    Copy Control Managment, Inc.                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 21, 2020
                                                  MM / DD / YYYY


                             X   /s/ Robert Cayo                                                          Robert Cayo
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Daniel Etlinger                                                       Date April 21, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Daniel Etlinger
                                 Printed name

                                 David Jennis, PA d/b/a Jennis Law Firm
                                 Firm name

                                 606 East Madison Street
                                 Tampa, FL 33602
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (813) 229-2800                Email address      ecf@JennisLaw.com

                                 77420 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                     Case 8:20-bk-03186                       Doc 1        Filed 04/21/20            Page 6 of 48




 Fill in this information to identify the case:

 Debtor name         Copy Control Managment, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 21, 2020                          X /s/ Robert Cayo
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Cayo
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                          Case 8:20-bk-03186                   Doc 1         Filed 04/21/20                Page 7 of 48


 Fill in this information to identify the case:
 Debtor name Copy Control Managment, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Accurate                                                                                                                                                                   $8,636.76
 Laminating
 1307 W. Gray St.
 Tampa, FL 33606
 Capital One                                                                                                                                                              $14,689.00
 PO Box 60599
 City of Industry, CA
 91716-0599
 Donald F. Cayo Jr.                                                                                                                                                       $11,365.40
 1966 Diamond Ct.
 Oldsmar, FL 34677
 Donald F. Cayo Jr.                                                                                                                                                       $26,359.68
 1966 Diamond Ct.
 Oldsmar, FL 34677
 Eastgroup                                                                                                                                                                $16,797.00
 Properties
 PO Box 534563
 Atlanta, GA
 30353-4563
 Federal Express                                                                                                                                                            $9,809.43
 PO Box 660481
 Dallas, TX
 75266-0481
 Flagship                                                        PPP Loan                                                                                               $150,782.00
 Community Bank
 4095 Tampa Rd.
 Oldsmar, FL 34677
 Konica Minolta                                                                                                                                                             $7,311.50
 Premier
 Financing
 PO Box 105710
 Atlanta, GA 30348
 Phillip Kennedy                                                                                                                                                            $6,538.46
 2237 Hollow Forest
 Ct.
 Wesley Chapel, FL
 33543


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 8:20-bk-03186                   Doc 1         Filed 04/21/20                Page 8 of 48



 Debtor    Copy Control Managment, Inc.                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ricoh USA, Inc.                                                                        Contingent                                                                      $865,857.20
 70 Valley Stream                                                                       Unliquidated
 Parkway                                                                                Disputed
 Malvern, PA 19355
 Robert Cayo                                                     loan to business                                                                                       $320,380.23
 18805 Cypress
 Shores Dr.
 Lutz, FL 33548
 Robert Cayo                                                                                                                                                              $10,596.16
 18805 Cypress
 Shores Dr.
 Lutz, FL 33548
 Susan Snyder                                                                                                                                                               $6,538.46
 1966 Diamond Ct.
 Oldsmar, FL 34677
 Xerox Corp                                                                             Disputed                                                                          $12,749.38
 PO Box 660501
 Dallas, TX 75266
 Xerox Corp                                                      promissory note                                                                                        $256,202.81
 PO Box 660501
 Dallas, TX 75266
 Xerox Corp                                                                             Disputed                                                                        $125,001.96
 PO Box 660501
 Dallas, TX 75266
 Xerox Corp                                                                             Disputed                                                                        $116,195.96
 PO Box 660501
 Dallas, TX 75266
 Xerox Corp                                                                             Disputed                                                                          $87,588.03
 PO Box 660501
 Dallas, TX 75266
 Xerox Corp                                                                             Disputed                                                                          $71,481.20
 PO Box 660501
 Dallas, TX 75266
 Xerox Corp                                                                             Disputed                                                                          $19,073.72
 PO Box 660501
 Dallas, TX 75266




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                            Case 8:20-bk-03186                                   Doc 1               Filed 04/21/20                        Page 9 of 48

 Fill in this information to identify the case:

 Debtor name            Copy Control Managment, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           444,874.81

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           444,874.81


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            44,191.45

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,136,856.52


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,181,047.97




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 8:20-bk-03186                   Doc 1     Filed 04/21/20       Page 10 of 48

 Fill in this information to identify the case:

 Debtor name         Copy Control Managment, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              $1,329.88



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Flagship Bank                                           Checking                        6584                                     $8,640.46




           3.2.     TD Bank - escrow account                                Checking                                                                $31,310.81



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $41,281.15
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Deposit with EastGroup Properties #1731                                                                                         $18,862.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 8:20-bk-03186                       Doc 1        Filed 04/21/20           Page 11 of 48

 Debtor           Copy Control Managment, Inc.                                                        Case number (If known)
                  Name




           7.2.     Security deposit with TECO #9993                                                                                               $5,335.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                  $24,197.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 76,709.00   -                              5,800.00 = ....                  $70,909.00
                                              face amount                               doubtful or uncollectible accounts




           11b. Over 90 days old:                               101,411.00       -                           62,000.00 =....                     $39,411.00
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                 $110,320.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           See attached report                                                                      $0.00                                        $19,155.81



 20.       Work in progress
           Customer print/copy job
           in progress                                                                              $0.00                                        $18,998.74



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 8:20-bk-03186                     Doc 1        Filed 04/21/20      Page 12 of 48

 Debtor         Copy Control Managment, Inc.                                                     Case number (If known)
                Name



 23.       Total of Part 5.                                                                                                           $38,154.55
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           10 deks, 10 office chairsm 6-3 drawer file
           cabinets, 1-2 drawer vertical file cabinets,
           small conference table w/6 chairs                                                   $0.00                                        $2,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           1 Ricoh 1106ex, 1 Ricoh Aficio MPC4500, 7
           Dell PCs, 14 Dell minotirs, 2 Dell 24 port
           switches, 1 VIN Power digital DVD tower
           burner, 2 Dell Power Edge servers, 2 HP
           Prodesk PCs                                                                         $0.00                                        $3,000.00


           5x10 Colex flatbed cutter                                                           $0.00                                        Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 8:20-bk-03186                   Doc 1     Filed 04/21/20        Page 13 of 48

 Debtor         Copy Control Managment, Inc.                                                  Case number (If known)
                Name


               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2012 Ford Transit Connect VIN#xxx0259                                  $0.00                                        $1,085.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            See attached list                                                               $0.00                                      $74,055.11



 51.        Total of Part 8.                                                                                                       $75,140.11
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                    Case 8:20-bk-03186                   Doc 1     Filed 04/21/20       Page 14 of 48

 Debtor         Copy Control Managment, Inc.                                                 Case number (If known)
                Name



 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            collegiate license for wall art products                                        $0.00                                             $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Funds from PPP that are specifically earmarked for
            payroll and rent                                                                                                         $150,782.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                    Case 8:20-bk-03186                   Doc 1     Filed 04/21/20       Page 15 of 48

 Debtor         Copy Control Managment, Inc.                                                 Case number (If known)
                Name


 78.       Total of Part 11.                                                                                            $150,782.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                                       Case 8:20-bk-03186                           Doc 1            Filed 04/21/20                  Page 16 of 48

 Debtor          Copy Control Managment, Inc.                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $41,281.15

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $24,197.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $110,320.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $38,154.55

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $75,140.11

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $150,782.00

 91. Total. Add lines 80 through 90 for each column                                                            $444,874.81           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $444,874.81




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
04/20/20
                                         Case 8:20-bk-03186        Doc 1    Filed 04/21/20      Page 17 of 48      Page: 1
12:00:14 PM                                             Inventory Valuation Report
                                                           As Of 4/20/20
Inventory Item                           Description                                        InvSize                 Value
T-100LB-ACCENT OPAQUE-COVER-11X17       11x17 100# Accent Opaque Cover,800/Ctn              11" x 17"              17.92
T-100LB-ACCENT OPAQUE-COVER-12X18       12x18 100# Accent Opaque Cover,800/Ctn              12" x 18"             313.67
T-100LB-BLAZER DIGITAL-GLOSS COVER-12X12x18 100# Blazer Digital Gloss Cover,500 Sht/Pkg     12" x 18"              81.23
T-100LB-BLAZER DIGITAL-GLOSS-TEXT-12X1812x18 100# Blazer Digital Gloss Text,500 Sht/Pkg     12" x 18"             126.01
T-100LB-BLAZER DIGITAL-SATIN COVER-12X112x18 100# Blazer Digital SATIN Cover,500 Sht/Pkg    12" x 18"              46.43
T-100LB-BLAZER DIGITAL-SATIN-TEXT-12X18 12x18 100# Blazer Digital Satin Text,500 Sht/Pkg    12" x 18"              70.33
T-100LB-ENDURANCE-GLOSS-COVER-12X18 12x18 100# Endurance Gloss Cover 250 Sht/Pkg            12" x 18"              30.24
T-100LB-ENDURANCE-GLOSS-COVER-13X19 13x19 100# Endurance Gloss Cover 300 Sht/Pkg            13" x 19"              86.53
T-100LB-ENDURANCE-GLOSS-TEXT-11X17 11x17 100# Endurance Gloss Text 500 Sht/Pkg              11" x 17"              48.99
T-100LB-ENDURANCE-GLOSS-TEXT-12X18 12x18 100# Endurance Gloss Text,500 Sht/Pkg              12" x 18"             399.59
T-100LB-ENDURANCE-SILK-COVER-12X18      12x18 100# WHITE ENDURANCE SILK COVER 200/RM        12" x 18"             756.00
T-100LB-ENDURANCE-SILK-COVER-13X19      100# Endurance Silk Cover                           13" x 19"             129.80
T-100LB-HOUSE-GLOSS-COVER-12X18         12x18 100# Blazer Digital Gloss Cover 500 Sht/ctn   12" x 18"              27.06
T-100LB-LINEN_COVER12X18                100# Linen Cover                                    12" x 18"             140.00
T-100LB-UDIGITAL-VELVET-TEXT-12X18      12x18 100# WHITE U DIGITAL VELVET TEXT 1000/CT      12" x 18"              37.69
T-10 ENVELOPE                           #10 Envelope                                        4 1/8" x 9 1/2"       229.50
T-10MIL-POLIPRINT-POLYESTER-12X18       12x18 10mil PoliPrint Dull ,White,250 Sht/Ctn       12" x 18"             500.00
T-10MIL-PVC PLASTIC-12X18               12x18 10mil Synthetic PVC ,White,250 Sht/Ctn        12" x 18"             235.67
T-10MIL-SYNAPS-POLYESTER-12X18          12x18 10mil SYNAPS POLY ,White,600 Sht/Ctn          12" x 18"             261.63
T-120LB-ACCENT OQAQUE-COVER-12X18       120LB-ACCENT OQAQUE-COVER-12X18                     12" x 18"              48.39
T-120LB-ENDURANCE-GLOSS-COVER-12X18 12x18 120# Endurance Gls Cover, 12x18,200 Sht/Pkg       12" x 18"              13.49
T-120LB-ENDURANCE-GLOSS-COVER-13X19 13x19 120# Endurance Gls Cover, 13x19, 200 Sht/Pkg      13" x 19"              27.01
T-120LB-FUTURA LASER-GLOSS-COVER-12X 12x18 120# Futura Gls Cover, 12x18,400 Sht/CTN         12" x 18"              77.83
T-120LB-LYNX DIGITAL-COVER SMOOTH-12X 12x18 120# LYNX DIGI Cover, 12x18, 375/CTN            12" x 18"             339.79
T-120LB-LYNX DIGITAL-GLOSS-COVER-13X1913x19 120# LYNX DIGI Gls Cover, 13x19, 375/CTN        13" x 19"              11.17
T-130LB-BLAZER DIGITAL-GLOSS COVER-12X12x18 130# Blazer Digital Gloss Cover,500 Sht/Pkg     12" x 18"             161.54
T-130LB-ENDURANCE-GLOSS-COVER-12X18 12x18 130# Endurance Gls Cover 250 Sht/Pkg              12" x 18"              13.94
T-130LB-ENDURANCE-GLOSS-COVER-13X19 130# Endurance Gloss Cover 13x19                        13" x 19"               8.45
T-13OZ-GLOSS VINYL BANNER-31X90         31X90FT 13oz UltraFlex Gloss Vinyl Banner 1RL       31"                   146.08
T-13OZ-GLOSS VINYL BANNER-38X90         38X164FT 13oz UltraFlex Gloss Vinyl Banner 1RL      38"                   158.35
T-14MIL-SYNAPS-POLYESTER-12X18          12x18 14mil SYNAPS POLY ,White,600 Sht/Ctn          12" x 18"             417.63
T-14PT-CAROLINA-C2S-COVER-13X19         13x19 14PT Carolina C2S Gls Cvr,400 Sht/Ctn         13" x 19"             161.85
T-15MIL-PVC PLASTIC-12X18               12x18 15mil PVCl ,White,250 Sht/Ctn                 12" x 18"             283.42
T-20LB-BLUE-SPRINGHILL-11X17            11x17 20Lb BLUE Springhill 5000/CT                  11" x 17"              35.45
T-20LB-CANARY-SPRINGHILL-8.5X11         8 1/2X11 20Lb CANARY Springhill 5000/CT             8 1/2" x 11"           10.01
T-20LB-PINK-EARTHCHOICE-8.5X11          8 1/2X11 20Lb PINK Springhill 5000/CT               8 1/2" x 11"           10.01
T-20LB-WHITE-OFFICE-BOND-TEXT-8.5X11 8.5x11 20# Office Paper Bond ,White, 5000Sht/Ctn       8 1/2" x 11"          120.78
T-20LB-WHITE-VECTORMP-BOND-TEXT-8.5X18.5x14 20# Vector Multipurpose Bond, Wht, 5000/Ctn     8 1/2" x 14"           21.99
T-24LB 36X300 COATED                    24# 36"X300' MAC MEDIA PREM COATED MATTE C2S        36" x 100'            317.14
T-24LB-WHITE-IMAGE PRINT MULTI-11X17    11x17 24# IMAGE PRINT MULTI White                   11" x 17"             304.07
T-24LB-WHITE-NAVIGATOR-11X17            11x17 24# Navigator White,2500/Ctn                  11" x 17"           1,324.99
T-28LB-HAMMERMILLCC-TEXT-11X17
                                         Case 8:20-bk-03186       Doc 1    Filed 04/21/2011" xPage
                                      11x17 28# Hammermill ,500 Sht/Pkg, 4 Pkg/Ctn             17"
                                                                                                   18 of 48      62.38
T-28LB-HAMMERMILLCC-TEXT-12X18        12x18 28# Hammermill ,500 Sht/Pkg, 4 Pkg/Ctn        12" x 18"           1,147.44
T-48X96-.1875IN FOAMBOARD             3/16in White Foamboard 48in x 96in                  48" x 96"              27.00
T-60LB-12X18 HUSKY DIGITAL TXT SMOOTH-W
                                      12X18 60# HUSKY DIGITAL TXT WHITE,1200/Ctn          12" x 18"             297.91
T-60LB-ACCENT OPAQUE-TEXT-12X18       12x18 24/60# Accent Opaque Text,2000/Ctn            12" x 18"              42.13
T-60LB-BLUE-DOMTAR-EARTHCHOICE-VELLU11x17 60# DOMTAR EARTHCHOICE Blue,2500/Ctn            11" x 17"              63.30
T-60LB-CREAM-SPRINGHILL-BOND-TEXT-11X11x17 60# Springhill ,Cream,500 Sht/Pkg, 5 Pkg/Ctn   11" x 17"              25.50
T-60LB-DIVERSIPRINT CRACK PEEL-GLOSS-112x18 60# DIVERSIPRINT PERMANENT GLOSS              12" x 18"             198.69
T-60LB-GRAY-DOMTAR-EARTHCHOICE-VELLU11x17 60# DOMTAR EARTHCHOICE GRAY,2500/Ctn            11" x 17"              24.95
T-60LB-GREEN-DOMTAR-EARTHCHOICE-VEL 11x17 60# DOMTAR EARTHCHOICE GREEN,2500/Ctn           11" x 17"              90.90
T-60LB-IVORY-EARTHCHOICE-11X17        11X17 60# IVORY EARTHCHOICE COLORS                  11" x 17"              87.32
T-60LB-PPLUS-CRACKNPEEL-GLOSS-12X18 12x18 60# PPLUS Press Sens Gls Perm,100 Sht/Bx        12" x 18"              27.23
T-60LB-PRESTIGE-VINYLCRACKNPEEL-MATT12x18 Vinyl Starliner Matte, Remove, Wht,100/Ctn      12" x 18"              38.90
T-60LB-TAN-SPRINGHILL-BOND-TEXT-11X17 60#-TAN-SPRINGHILL-TEXT-11X17                       11" x 17"              27.75
T-65LB-CANARY-EARTHCHOICE-8.5X11      65LB-CANARY-EARTHCHOICE-8.5X11                      8 1/2" x 11"            8.06
T-65LB-IVORY-EARTHCHOICE-23X35        23X35 65# IVORY EARTHCHOICE COLORS                  23" x 35"              51.20
T-65LB-ORANGE ASTROBRIGHT-COVER-8.5X65LB-ORANGE ASTROBRIGHT-COVER-8.5X11                  8 1/2" x 11"           21.68
T-67LB-GOLDENROD-SPRINGHILL-VELLUM-C8.5x11 67# Springhill Bristol,GOLDENR, 2000sht/Ctn    8 1/2" x 11"           23.91
T-80LB-ACCENT OPAQUE-COVER-11X17      17X11 80# ACCENT OPAQUE COVER 1000/CT               11" x 17"              83.59
T-80LB-ACCENT OPAQUE-COVER-12X18      18X12 80# ACCENT OPAQUE COVER 1000/CT               12" x 18"              63.17
T-80LB-ACCENT OPAQUE-TEXT-12X18       18X12 80# ACCENT OPAQUE TEXT 1000/CT                12" x 18"              60.74
T-80LB-BLAZER DIGITAL-GLOSS-COVER-11X111x17 80# Blazer Digital Gloss Cover ,750 Sht/ctn   11" x 17"              81.00
T-80LB-BLAZER-GLOSS-COVER-12X18       12x18 80# Blazer Gloss Cover ,250 Sht/Pkg           12" x 18"              46.85
T-80LB-BLAZER-GLOSS-TEXT-11X17        11x17 80# Blazer Gloss Text                         11" x 17"             148.38
T-80LB-BLAZER-GLOSS-TEXT-12X18        12x18 80# Blazer Gloss Text                         12" x 18"           1,034.63
T-80LB-BLAZER-GLOSS-TEXT-13X19        13x19 80# Blazer Gloss Text                         13" x 19"             131.90
T-80LB-BLAZER-SATIN-COVER-12X18       12x18 80# Blazer Satin Cover ,750 Sht/CTN           12" x 18"             243.43
T-80LB-BLAZER-SATIN-TEXT-12X18        12x18 80# Blazer Satin Text ,750 Sht/CTN            12" x 18"             140.64
T-80LB-ENDURANCE-GLOSS-COVER-11X17 11x17 80# Endurance Gloss Cover ,250 Sht/Pkg           11" x 17"              23.77
T-80LB-ENDURANCE-GLOSS-COVER-12X18 12x18 80# Endurance Gloss Cover ,250 Sht/Pkg           12" x 18"              49.59
T-80LB-ENDURANCE-GLOSS-COVER-13X19 13x19 80# Endurance Gloss Cover ,400 Sht/Pkg           13" x 19"              51.92
T-80LB-ENDURANCE-GLOSS-TEXT-11X17     11x17 80# Endurance Gloss Text ,500 Sht/Pkg         11" x 17"              38.94
T-80LB-ENDURANCE-GLOSS-TEXT-12X18     12x18 80# Endurance Gloss Text ,500 Sht/Pkg         12" x 18"             363.36
T-80LB-ENDURANCE-GLOSS-TEXT-13X19     13x19 80# Endurance Gloss Text ,800 Sht/Pkg         13" x 19"              45.23
T-80LB-ENDURANCE-SILK-COVER-18X12     80LB-ENDURANCE-SILK-COVER-18X12 200 Sht/Pkg         12" x 18"             105.19
T-80LB-HAMMERMILLCC-COVER-11X17       11x17 80# Hammermill Cover, 1000/Ctn                11" x 17"              76.35
T-80LB-HAMMERMILLCC-COVER-12X18       12x18 80# Hammermill Cover, 1000/Ctn                12" x 18"              55.50
T-80LB-LYNX DIGITAL-COVER-11X17       17X11 80# LYNX DIGITALE COVER 1000/CT               11" x 17"             177.98
T-80LB-MOHAWK KRAFT VELLUM 26 X 40    Mohawk Kraft 80# Vellum 26x40                       26" x 40"              38.60
T-8MIL 36X100 SATIN                   8MIL 36"X100' SATIN MAC MEDIA PHOTOBASE ROLL        36" x 100'             99.11
T-A7 ENVELOPE 5.25X7.25               A7 Envelopes 60# 5.25X7.25 250/Bx                   4 3/4" x 6 1/2"        45.00
T-BLACKVINYL                          Black Vinyl                                                                49.00
T-CANV-54INX115FT-ULTRAFLEX CANVAS-ROCANVAS-54INX115FT-ULTRAFLEX CANVAS-ROLL              54"                    37.90
T-CHIPBOARD-22PT-26X38                CHIPBOARD 26X38 22PT 90#                            11" x 8 1/2"           67.60
T-CHIPBOARD-22PT-8.5X11               CHIPBOARD 8.5x11 22PT 90#                           11" x 8 1/2"           54.50
T-COIL-BLACK-08MM                     08mm Black Plastic Coil 100/Ctn                                            28.56
T-COIL-BLACK-10MM
                                          Case 8:20-bk-03186         Doc 1
                                          10mm Black Plastic Coil 100/Ctn
                                                                               Filed 04/21/20   Page 19 of 48                33.10
T-COIL-BLACK-12MM                         12mm Black Plastic Coil 100/Ctn                                                    27.87
T-COIL-BLACK-14MM                         14mm Black Plastic Coil 100/Ctn                                                    54.90
T-GROMMETS-BRASS-.375IN                   #2 3/8" Self Piercing Brass Grommets (500/bag)                                     84.80
T-TABS5                                   T-Tabs 5-bank                                     9" x 11"                        246.34
T-WF-20LB- BLUE-36X500-ROLL               20# BLUE ENGINEERING 36"x500 Roll - 3in Core      36"                             186.06
T-WF-20LB- WHITE-36X500-ROLL              20# WHITE ENGINEERING 36"x500 Roll - 3in Core     36"                              67.46
T-WF-H1625 BLACK INK                      H1625                                                                           1,035.40
T-WF-H1625 CLEANING SOLVENT               H1625 CLEANING SOLVENT                                                            285.86
T-WF-H1625 CYAN INK                       H1625                                                                           1,035.40
T-WF-H1625 MAGENTA INK                    H1625                                                                             868.40
T-WF-H1625 WHITE INK                      H1625                                                                             440.00
T-WF-H1625 YELLOW INK                     H1625                                                                             868.40
T-WIRE-CUT-BLACK-.25IN                    1/4 Inch Black PreCut Twin Loop Wire                                              155.80
T-WIRE-CUT-BLACK-.3125IN                  5/16 Inch Black PreCut Twin Loop Wire                                             114.97
T-WIRE-CUT-BLACK-.375IN                   3/8 Inch Black PreCut Twin Loop Wire                                               58.92
T-WIRE-CUT-BLACK-.4375IN                  7/16 Inch Black PreCut Twin Loop Wire                                              60.96
T-WIRE-CUT-BLACK-.5625IN                  9/16 Inch Black PreCut Twin Loop Wire                                             104.33
T-WIRE-SPOOL-BLACK-.375IN                 3/8 Inch Black Spool Twin Loop Wire                                                86.86
T-WIRE-SPOOL-BLACK-.4375IN                7/16 Inch Black Spool Twin Loop Wire                                               79.64
                                                                                                   Grand Totals:        $ 19,155.81
S1/12/15:entory/inventory-valuation.rpt                                                                            EFI Pace, a division of EFI, Inc.
Case 8:20-bk-03186   Doc 1   Filed 04/21/20   Page 20 of 48
                                       Case 8:20-bk-03186                    Doc 1          Filed 04/21/20          Page 21 of 48

 Fill in this information to identify the case:

 Debtor name          Copy Control Managment, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1    Konica Minolta Premier                        Describe debtor's property that is subject to a lien                      Unknown                  Unknown
        Creditor's Name                               5x10 Colex flatbed cutter
        Finance
        PO Box 35701
        Billings, MT 59107
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        6001
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    $0.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 8:20-bk-03186                         Doc 1           Filed 04/21/20                Page 22 of 48

 Fill in this information to identify the case:

 Debtor name         Copy Control Managment, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,131.00          $1,131.00
           Brittanie Mallard                                         Check all that apply.
           303 Wendal Ave.                                              Contingent
           Lithia, FL 33547                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $800.00          $800.00
           Daniel Snyder                                             Check all that apply.
           1966 Daimond Ct.                                             Contingent
           Oldsmar, FL 34677                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   53632                                  Best Case Bankruptcy
                                    Case 8:20-bk-03186                         Doc 1           Filed 04/21/20               Page 23 of 48

 Debtor       Copy Control Managment, Inc.                                                                    Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $11,365.40      $11,365.40
          Donald F. Cayo Jr.                                         Check all that apply.
          1966 Diamond Ct.                                              Contingent
          Oldsmar, FL 34677                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,685.67      $0.00
          Florida Dept. of Revenue                                   Check all that apply.
          5050 W. Tennessee St.                                         Contingent
          Tallahassee, FL 32399-0180                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     sales tax

          Last 4 digits of account number 9073                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $100.00    $100.00
          Florida Dept. of Revenue                                   Check all that apply.
          5050 West Tennessee St.                                       Contingent
          Tallahassee, FL 32399-0100                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise and excise tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $266.78    $266.78
          Isaac Edwards                                              Check all that apply.
          19108 Cherry Rose Cir.                                        Contingent
          Lutz, FL 33558                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 8:20-bk-03186                         Doc 1           Filed 04/21/20               Page 24 of 48

 Debtor       Copy Control Managment, Inc.                                                                    Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $2,080.00      $2,080.00
          Juan Ramirez                                               Check all that apply.
          13510 Majestic Pine Way                                       Contingent
          Riverview, FL 33579                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,235.00      $1,235.00
          Kristine Cayo                                              Check all that apply.
          678 County Road 481 West                                      Contingent
          Lake Panasoffkee, FL 33538                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $461.52    $461.52
          Leon Richardson                                            Check all that apply.
          463 Summer Sails Dr.                                          Contingent
          Valrico, FL 33594                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,161.00      $1,161.00
          Nirav Desai                                                Check all that apply.
          10403 Mulligan Ct.                                            Contingent
          Tampa, FL 33647                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 8:20-bk-03186                         Doc 1           Filed 04/21/20               Page 25 of 48

 Debtor        Copy Control Managment, Inc.                                                                   Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $6,538.46         $6,538.46
            Phillip Kennedy                                          Check all that apply.
            2237 Hollow Forest Ct.                                      Contingent
            Wesley Chapel, FL 33543                                     Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         $10,596.16         $10,596.16
            Robert Cayo                                              Check all that apply.
            18805 Cypress Shores Dr.                                    Contingent
            Lutz, FL 33548                                              Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                             $232.00        $232.00
            Saul Galan                                               Check all that apply.
            14018 Pomelo Pl.                                            Contingent
            Tampa, FL 33625                                             Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $6,538.46         $6,538.46
            Susan Snyder                                             Check all that apply.
            1966 Diamond Ct.                                            Contingent
            Oldsmar, FL 34677                                           Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20                  Page 26 of 48

 Debtor       Copy Control Managment, Inc.                                                            Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,636.76
          Accurate Laminating                                                   Contingent
          1307 W. Gray St.                                                      Unliquidated
          Tampa, FL 33606                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7.30
          ADP, LLC                                                              Contingent
          One ADP Drive                                                         Unliquidated
          MS-100                                                                Disputed
          Augusta, GA 30909
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $609.90
          Bright House Networks                                                 Contingent
          PO Box 31710                                                          Unliquidated
          Tampa, FL 33631-3710                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,689.00
          Capital One                                                           Contingent
          PO Box 60599                                                          Unliquidated
          City of Industry, CA 91716-0599                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3292
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,359.68
          Donald F. Cayo Jr.                                                    Contingent
          1966 Diamond Ct.                                                      Unliquidated
          Oldsmar, FL 34677                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Doug Beldon, Tax Collector                                            Contingent
          PO Box 30012                                                          Unliquidated
          Tampa, FL 33630                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,797.00
          Eastgroup Properties                                                  Contingent
          PO Box 534563                                                         Unliquidated
          Atlanta, GA 30353-4563                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1731
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20                  Page 27 of 48

 Debtor       Copy Control Managment, Inc.                                                            Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,809.43
          Federal Express                                                       Contingent
          PO Box 660481                                                         Unliquidated
          Dallas, TX 75266-0481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31.00
          Federal Express                                                       Contingent
          PO Box 660481                                                         Unliquidated
          Dallas, TX 75266-0481                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,782.00
          Flagship Community Bank                                               Contingent
          4095 Tampa Rd.                                                        Unliquidated
          Oldsmar, FL 34677                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    PPP Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $490.49
          Humana                                                                Contingent
          PO Box 531724                                                         Unliquidated
          Atlanta, GA 30353-1724                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Internal Revenue Service
          Centralized Insolvency                                                Contingent
          Operations                                                            Unliquidated
          PO Box 7346                                                           Disputed
          Philadelphia, PA 19101-7346
                                                                             Basis for the claim:    NOTICES PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,636.10
          Konica Minolta                                                        Contingent
          PO Box 105710                                                         Unliquidated
          Atlanta, GA 30353-1724                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,891.98
          Konica Minolta Business                                               Contingent
          Solutions USA Inc.                                                    Unliquidated
          Dept. at 952823                                                       Disputed
          Atlanta, GA 31192-2823
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20                  Page 28 of 48

 Debtor       Copy Control Managment, Inc.                                                            Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,311.50
          Konica Minolta Premier                                                Contingent
          Financing                                                             Unliquidated
          PO Box 105710                                                         Disputed
          Atlanta, GA 30348
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Konica Minolta Premier                                                Contingent
          Finance                                                               Unliquidated
          PO Box 35701
                                                                                Disputed
          Billings, MT 59107
          Date(s) debt was incurred
                                                                             Basis for the claim:    UCC
          Last 4 digits of account number       4001                         Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Konica Minolta Premier                                                Contingent
          Finance                                                               Unliquidated
          PO Box 35701
                                                                                Disputed
          Billings, MT 59107
          Date(s) debt was incurred
                                                                             Basis for the claim:    UCC
          Last 4 digits of account number       4002                         Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $309.53
          Milner Inc.                                                           Contingent
          PO Box 923197                                                         Unliquidated
          Norcross, GA 30010-3197                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          Rickard & Harrell, PA                                                 Contingent
          2101 16th St. North                                                   Unliquidated
          Saint Petersburg, FL 33704                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,605.28
          Ricoh USA, Inc.                                                       Contingent
          3920 Arkwright Rd.
                                                                                Unliquidated
          Ste. 400
          Macon, GA 31210                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $865,857.20
          Ricoh USA, Inc.                                                       Contingent
          70 Valley Stream Parkway
                                                                                Unliquidated
          Malvern, PA 19355
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20                  Page 29 of 48

 Debtor       Copy Control Managment, Inc.                                                            Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $320,380.23
          Robert Cayo                                                           Contingent
          18805 Cypress Shores Dr.                                              Unliquidated
          Lutz, FL 33548                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan to business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,694.59
          Staples Advantage                                                     Contingent
          Dept. ATL                                                             Unliquidated
          Atlanta, GA 30384-5386                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,087.91
          Tampa Electric                                                        Contingent
          PO Box 31318                                                          Unliquidated
          Tampa, FL 33631-3318                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9993
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,459.38
          United Healthcare                                                     Contingent
          Insurance                                                             Unliquidated
          6750 N. Andrews Ave.                                                  Disputed
          Fort Lauderdale, FL 33309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29.04
          United Healthcare Insurance                                           Contingent
          6750 N. Andrews Ave.                                                  Unliquidated
          Fort Lauderdale, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $417.72
          Waste Connections of Florida                                          Contingent
          PO Box 660389                                                         Unliquidated
          Dallas, TX 75266-0389                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,749.38
          Xerox Corp                                                            Contingent
          PO Box 660501                                                         Unliquidated
          Dallas, TX 75266
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20                  Page 30 of 48

 Debtor       Copy Control Managment, Inc.                                                            Case number (if known)
              Name

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $125,001.96
           Xerox Corp                                                           Contingent
           PO Box 660501                                                        Unliquidated
           Dallas, TX 75266
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,170.44
           Xerox Corp                                                           Contingent
           PO Box 660501                                                        Unliquidated
           Dallas, TX 75266
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $19,073.72
           Xerox Corp                                                           Contingent
           PO Box 660501                                                        Unliquidated
           Dallas, TX 75266
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $71,481.20
           Xerox Corp                                                           Contingent
           PO Box 660501                                                        Unliquidated
           Dallas, TX 75266
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $116,195.96
           Xerox Corp                                                           Contingent
           PO Box 660501                                                        Unliquidated
           Dallas, TX 75266
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $87,588.03
           Xerox Corp                                                           Contingent
           PO Box 660501                                                        Unliquidated
           Dallas, TX 75266
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $256,202.81
           Xerox Corp                                                           Contingent
           PO Box 660501                                                        Unliquidated
           Dallas, TX 75266                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    promissory note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1        Filed 04/21/20                Page 31 of 48

 Debtor       Copy Control Managment, Inc.                                                       Case number (if known)
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       Ricoh USA, Inc.
           c/o Burr & Forman LLP                                                                 Line     3.21
           201 N. Franklin St.
                                                                                                        Not listed. Explain
           Ste. 3200
           Tampa, FL 33602


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                     44,191.45
 5b. Total claims from Part 2                                                                       5b.    +     $                  2,136,856.52

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    2,181,047.97




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 8:20-bk-03186                 Doc 1         Filed 04/21/20       Page 32 of 48

 Fill in this information to identify the case:

 Debtor name         Copy Control Managment, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease of residential
             lease is for and the nature of               real property located at
             the debtor's interest                        5731 Benjamin Cetner
                                                          Dr., Tampa, FL 33634,
                                                          60 month lease expires
                                                          8/31/22
                  State the term remaining                29 months
                                                                                       Eastgroup Properties
             List the contract number of any                                           PO Box 534563
                   government contract                                                 Atlanta, GA 30353-4563


 2.2.        State what the contract or                   Accuriowide 160 4C+W
             lease is for and the nature of               - 1.6M UV Wide Format
             the debtor's interest                        Printer 60 months for
                                                          $2,450.11 per month
                  State the term remaining                55                           Konica Minolta Premier
                                                                                       Finance
             List the contract number of any                                           PO Box 35701
                   government contract                                                 Billings, MT 59107


 2.3.        State what the contract or                   lease of multiple
             lease is for and the nature of               copiers and equipment
             the debtor's interest

                  State the term remaining                30 months
                                                                                       Xerox Corp
             List the contract number of any                                           PO Box 660501
                   government contract                                                 Dallas, TX 75266




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 8:20-bk-03186               Doc 1       Filed 04/21/20        Page 33 of 48

 Fill in this information to identify the case:

 Debtor name         Copy Control Managment, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Donald Cayo                       1966 Diamond Ct.                                  Xerox Corp                         D
                                               Oldsmar, FL 34677                                                                    E/F       3.28
                                                                                                                                    G




    2.2      Donald Cayo                       1966 Diamond Court                                Xerox Corp                         D
                                               Oldsmar, FL 34677                                                                    E/F       3.29
                                                                                                                                    G




    2.3      Donald Cayo                       1966 Diamond Ct.                                  Xerox Corp                         D
                                               Oldsmar, FL 34677                                                                    E/F       3.35
                                                                                                                                    G




    2.4      Robert Cayo                       18805 Cypress Shores Dr.                          Capital One                        D
                                               Lutz, FL 33548                                                                       E/F       3.4
                                                                                                                                    G




    2.5      Robert Cayo                       18805 Cypress Shores Dr.                          Xerox Corp                         D
                                               Lutz, FL 33548                                                                       E/F       3.28
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                    Case 8:20-bk-03186               Doc 1    Filed 04/21/20        Page 34 of 48

 Debtor       Copy Control Managment, Inc.                                               Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Robert Cayo                       18805 Cypress Shores Dr.                       Xerox Corp                    D
                                               Lutz, FL 33548                                                               E/F       3.29
                                                                                                                            G




    2.7      Robert Cayo                       18805 Cypress Shores Dr.                       Xerox Corp                    D
                                               Lutz, FL 33548                                                               E/F       3.35
                                                                                                                            G




    2.8      US Small Bus.                     409 3rd Street, SW                             Flagship Community            D
             Administration                    Washington, DC 20416                           Bank                          E/F       3.10
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20             Page 35 of 48




 Fill in this information to identify the case:

 Debtor name         Copy Control Managment, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $291,955.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,876,893.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,266,337.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20             Page 36 of 48
 Debtor       Copy Control Managment, Inc.                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               ADP, LLC                                                    bi-weekly                       $141,658.47           Secured debt
               One ADP Drive                                               payroll and                                           Unsecured loan repayments
               MS-100                                                      payroll                                               Suppliers or vendors
               Augusta, GA 30909                                           services
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Capital One                                                                                  $16,200.00           Secured debt
               PO Box 60599                                                                                                      Unsecured loan repayments
               City of Industry, CA 91716-0599
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Eastgroup Properties                                        regular                          $52,799.86           Secured debt
               PO Box 534563                                               monthly                                               Unsecured loan repayments
               Atlanta, GA 30353-4563                                      payments of                                           Suppliers or vendors
                                                                           $17,440.83                                            Services
                                                                                                                                 Other rent


       3.4.
               Federal Express                                                                              $12,580.88           Secured debt
               PO Box 660481                                                                                                     Unsecured loan repayments
               Dallas, TX 75266-0481                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Konica Minolta Premier                                                                       $13,180.46           Secured debt
               Financing                                                                                                         Unsecured loan repayments
               PO Box 105710
                                                                                                                                 Suppliers or vendors
               Atlanta, GA 30348
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Mac Paper                                                                                    $19,591.51           Secured debt
               PO Box 930513                                                                                                     Unsecured loan repayments
               Atlanta, GA 31193-0513
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Tampa Electric                                                                                 $5,804.28          Secured debt
               PO Box 31318                                                                                                      Unsecured loan repayments
               Tampa, FL 33631-3318                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               United Healthcare Insurance                                                                    $8,039.73          Secured debt
               6750 N. Andrews Ave.                                                                                              Unsecured loan repayments
               Fort Lauderdale, FL 33309                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                    Case 8:20-bk-03186                      Doc 1       Filed 04/21/20              Page 37 of 48
 Debtor       Copy Control Managment, Inc.                                                                Case number (if known)



       Creditor's Name and Address                                          Dates                   Total amount of value        Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.9.
               Xerox Corp                                                                                      $8,039.73              Secured debt
               PO Box 660501                                                                                                          Unsecured loan repayments
               Dallas, TX 75266
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor
       4.1.    Robert Cayo                                                  1/17/20                          $26,000.00          repayment of payroll loan
               18805 Cypress Shores                                         $9000, 3/6/20
               Lutz, FL 33548                                               $4,500 &
               President & Shareholder                                      3/16/20
                                                                            $12,500

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken
       Ricoh USA, Inc.                                           TD Bank garnishment                                           02/19/20                      $31,310.81
       70 Valley Stream Parkway                                  Last 4 digits of account number:     9309
       Malvern, PA 19355

       Ricoh USA, Inc.                                           Miller Heiman Group, Inc. Garnishment                         04/02/20                      $33,334.92
       70 Valley Stream Parkway                                  Last 4 digits of account number:
       Malvern, PA 19355

       Ricoh USA, Inc.                                           AchieveForum Garnishment                                      04/02/20                      $16,695.56
       70 Valley Stream Parkway                                  Last 4 digits of account number:
       Malvern, PA 19355


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                    Case 8:20-bk-03186                       Doc 1         Filed 04/21/20               Page 38 of 48
 Debtor       Copy Control Managment, Inc.                                                                  Case number (if known)




           None.

               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    Ricoh USA, Inc. v. Copy                           breach of contract           13th Judicial Circuit Court                  Pending
               Control Management, Inc.                                                       Hillsborough County                          On appeal
               19-CA-001330
                                                                                                                                           Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                        lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers                Total amount or
                                                                                                                         were made                               value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                    Case 8:20-bk-03186                     Doc 1        Filed 04/21/20             Page 39 of 48
 Debtor        Copy Control Managment, Inc.                                                             Case number (if known)



    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred
       18.1.     TD Bank                                         XXXX-                       Checking                 frozen                          $30,889.06
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20             Page 40 of 48
 Debtor      Copy Control Managment, Inc.                                                               Case number (if known)




19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20             Page 41 of 48
 Debtor      Copy Control Managment, Inc.                                                               Case number (if known)



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Xerox Corp
                    PO Box 660501
                    Dallas, TX 75266
       26d.2.       Ricoh USA, Inc.
                    3920 Arkwright Rd.
                    Ste. 400
                    Macon, GA 31210

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20             Page 42 of 48
 Debtor      Copy Control Managment, Inc.                                                               Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Cayo                                    18805 Cypress Shores                                President and Shareholder             43.5%
                                                      Lutz, FL 33548

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Donald Cayo                                    1966 Diamond Court                                  Sales Manager & Shareholder           42.5%
                                                      Oldsmar, FL 34677

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jon Brener                                     606 Regent Park Dr.                                 Shareholder                           7%
                                                      Mount Juliet, TN 37122

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Starace                                 2841 Park Meadow Dr.                                Shareholder                           7%
                                                      Valrico, FL 33594



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1         Filed 04/21/20             Page 43 of 48
 Debtor      Copy Control Managment, Inc.                                                               Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 21, 2020

 /s/ Robert Cayo                                                        Robert Cayo
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 8:20-bk-03186                    Doc 1       Filed 04/21/20              Page 44 of 48

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Copy Control Managment, Inc.                                                                              Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Donald F. Cayo Jr.                                                                                                              42.5%
 1966 Diamond Ct.
 Oldsmar, FL 34677

 Jon Brener                                                                                                                      7%
 606 Regent Park Dr.
 Mount Juliet, TN 37122

 Robert Cayo                                                                                                                     43.5%
 18805 Cypress Shores Dr.
 Lutz, FL 33548

 Robert Starace                                                                                                                  7%
 2841 Park Meadow Dr.
 Valrico, FL 33594


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 21, 2020                                                         Signature /s/ Robert Cayo
                                                                                            Robert Cayo

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 8:20-bk-03186                  Doc 1        Filed 04/21/20   Page 45 of 48




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Copy Control Managment, Inc.                                                                Case No.
                                                                                 Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 21, 2020                                           /s/ Robert Cayo
                                                                      Robert Cayo/President
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                       Case 8:20-bk-03186      Doc 1    Filed 04/21/20   Page 46 of 48



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Copy Control Managment, Inc.             Donald Cayo                          Internal Revenue Service
5731 Benjamin Center Dr.                 1966 Diamond Court                   Centralized Insolvency
Tampa, FL 33634                          Oldsmar, FL 34677                    Operations
                                                                              PO Box 7346
                                                                              Philadelphia, PA 19101-7346

Daniel Etlinger                          Donald F. Cayo Jr.                   Isaac Edwards
David Jennis, PA d/b/a Jennis Law Firm   1966 Diamond Ct.                     19108 Cherry Rose Cir.
606 East Madison Street                  Oldsmar, FL 34677                    Lutz, FL 33558
Tampa, FL 33602



Accurate Laminating                      Doug Beldon, Tax Collector           Juan Ramirez
1307 W. Gray St.                         PO Box 30012                         13510 Majestic Pine Way
Tampa, FL 33606                          Tampa, FL 33630                      Riverview, FL 33579




ADP, LLC                                 Eastgroup Properties                 Konica Minolta
One ADP Drive                            PO Box 534563                        PO Box 105710
MS-100                                   Atlanta, GA 30353-4563               Atlanta, GA 30353-1724
Augusta, GA 30909



Bright House Networks                    Federal Express                      Konica Minolta Business
PO Box 31710                             PO Box 660481                        Solutions USA Inc.
Tampa, FL 33631-3710                     Dallas, TX 75266-0481                Dept. at 952823
                                                                              Atlanta, GA 31192-2823



Brittanie Mallard                        Flagship Community Bank              Konica Minolta Premier
303 Wendal Ave.                          4095 Tampa Rd.                       Financing
Lithia, FL 33547                         Oldsmar, FL 34677                    PO Box 105710
                                                                              Atlanta, GA 30348



Capital One                              Florida Dept. of Revenue             Konica Minolta Premier
PO Box 60599                             5050 W. Tennessee St.                Finance
City of Industry, CA 91716-0599          Tallahassee, FL 32399-0180           PO Box 35701
                                                                              Billings, MT 59107



Daniel Snyder                            Florida Dept. of Revenue             Kristine Cayo
1966 Daimond Ct.                         5050 West Tennessee St.              678 County Road 481 West
Oldsmar, FL 34677                        Tallahassee, FL 32399-0100           Lake Panasoffkee, FL 33538




Donald Cayo                              Humana                               Leon Richardson
1966 Diamond Ct.                         PO Box 531724                        463 Summer Sails Dr.
Oldsmar, FL 34677                        Atlanta, GA 30353-1724               Valrico, FL 33594
                       Case 8:20-bk-03186   Doc 1     Filed 04/21/20   Page 47 of 48




Milner Inc.                           Staples Advantage
PO Box 923197                         Dept. ATL
Norcross, GA 30010-3197               Atlanta, GA 30384-5386




Nirav Desai                           Susan Snyder
10403 Mulligan Ct.                    1966 Diamond Ct.
Tampa, FL 33647                       Oldsmar, FL 34677




Phillip Kennedy                       Tampa Electric
2237 Hollow Forest Ct.                PO Box 31318
Wesley Chapel, FL 33543               Tampa, FL 33631-3318




Rickard & Harrell, PA                 United Healthcare
2101 16th St. North                   Insurance
Saint Petersburg, FL 33704            6750 N. Andrews Ave.
                                      Fort Lauderdale, FL 33309



Ricoh USA, Inc.                       United Healthcare Insurance
3920 Arkwright Rd.                    6750 N. Andrews Ave.
Ste. 400                              Fort Lauderdale, FL 33309
Macon, GA 31210



Ricoh USA, Inc.                       US Small Bus. Administration
70 Valley Stream Parkway              409 3rd Street, SW
Malvern, PA 19355                     Washington, DC 20416




Ricoh USA, Inc.                       Waste Connections of Florida
c/o Burr & Forman LLP                 PO Box 660389
201 N. Franklin St.                   Dallas, TX 75266-0389
Ste. 3200
Tampa, FL 33602

Robert Cayo                           Xerox Corp
18805 Cypress Shores Dr.              PO Box 660501
Lutz, FL 33548                        Dallas, TX 75266




Saul Galan
14018 Pomelo Pl.
Tampa, FL 33625
                                    Case 8:20-bk-03186                   Doc 1      Filed 04/21/20    Page 48 of 48




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Copy Control Managment, Inc.                                                                 Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Copy Control Managment, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 21, 2020                                                      /s/ Daniel Etlinger
 Date                                                                Daniel Etlinger
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Copy Control Managment, Inc.
                                                                     David Jennis, PA d/b/a Jennis Law Firm
                                                                     606 East Madison Street
                                                                     Tampa, FL 33602
                                                                     (813) 229-2800
                                                                     ecf@JennisLaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
